Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 1 of 13
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                                                                                              INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 2 of 13
                                                                     RECEIVED  NYSCEF: 12/22/2020




          SUPREME                           COURT            OF       THE          STATE                OF        NEW YORK
          COUNTY                   OF          BRONX
          --------------------------------------------X                                                                                                      Index             No.
          SAM           MACKLIN,                                                                                                                             Filed          on:
                                                                                                                                                             SUMMONS
                                                                                                   Plaintiff,


                        -against-                                                                                                                            Plaintiff                designates
                                                                                                                                                             BRONX                    County             as        the
          THE           STOP                & SHOP           SUPERMARKET                                    COMPANY                          LLC             Place             of     Trial
          and       CROSS                    BRONX            PLAZA                LLC,                                                                      The         basis           of    venue           is Plaintiff's
                                                                                                                                                             Address:
                                                                                                Defendants.                                                   1705           Bryant            Avenue
          ------------------------------------------------------------------X                                                                                Bronx,               NY          10460
          To     the       above               named         Defendants:


                   You           are         hereby          summoned                         to      answer              the         complaint                  in this            action,          and      to     serve         a

                   copy           of        your    answer,            or,        if the        complaint                     is     not     served              with       this       summons,                    to     serve        a
                   notice              of     appearance               on         the        Plaintiff's             attorneys                     within         twenty             days        after        the        service
                   of     this         summons,               exclusive                 of     the       day         of       service,              where              service           is made              by        delivery
                   upon           you          personally             within            the        state,         or,      within            30       days          after         completion                  of     service
                   where               service         is made               in    any         other            manner.                In    case           of    your         failure          to    appear               or

                   answer,                  judgment           will      be       taken             against               you         by     default             for     the        relief      demanded                     in the
                   complaint.


          Dated:           New              York,      New        York
                            December                   22,     2020

                                                                                                                 Yours,               etc.
                                                                                                                 FEINER                    & LAVY,                P.C.




                                                                                                                 S        E           ANIE            E.     EMANUEL,                         ESQ.
                                                                                                                 Attorneys                   for      Plaintiff

                                                                                                                 SAM               MACKLIN
                                                                                                                 325          Broadway,                     Suite         401
                                                                                                                 New               York,       New          York            10007

                                                                                                                 (212)              393-9130




          Defendants'
                                              Addresses                for        Service
          THE        STOP               & SHOP               SUPERMARKETCOMPANYLLC
          c/o     CSC
          80    State            Street

         Albany,             New             York      12207




                                                                                                                1 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                               INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 3 of 13
                                                                     RECEIVED  NYSCEF: 12/22/2020




         CROSS          BRONXPLAZALLC
         c/o   AAC      Management            Corp.

         433   Fifth    Avenue       Suite     200
         New    York,     New    York        10016




                                                      2 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                                                                              INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 4 of 13
                                                                     RECEIVED  NYSCEF: 12/22/2020




         SUPREME                      COURT                  OF       THE         STATE            OF       NEW YORK
         COUNTY                 OF            BRONX
         ---------------------------------------X                                                                                                Index      No.
         SAM        MACKLIN,
                                                                                                                                                VERIFIED                COMPLAINT
                                                                                             Plaintiff,


                    -against-



         THESTOP                      & SHOPSUPERMARKETCOMPANYLLC
         and       CROSS                 BRONX                  PLAZA             LLC,


                                                                                             Defendants.
         --------------------------------------X


                    Plaintiff            SAM               MACKLIN,               by      his     attorneys,                   FEINER           & LAVY,             P.C.,      complaining                   of


         the    Defendants,                         THE         STOP          & SHOP                SUPERMARKET                                COMPANY                 LLC          and           CROSS


         BRONX               PLAZA                  LLC,        upon        information                  and         belief,      respectfully             alleges            as     follows:


                                                                                                    THE         PARTIES


                       1.       At      all     times           hereinafter              alleged,              Plaintiff         SAM         MACKLIN                was       and         still    is a


         natural        person                 residing              in   Bronx          County           at     1705           Bryant         Avenue         Apt       4B,        Bronx,           New


         York       10460.


                      2.        At      all     times           hereinafter              alleged,              Defendant                 THE     STOP          & SHOP


         SUPERMARKET                                 COMPANY                      LLC        ("STOP             & SHOP"),                 was        and    still     is a Delaware


         Limited            Liability            Company                  duly      authorized                  to     conduct            business          in the          State         of      New      York


         with      offices           located               at    1385         Hancock             Street,             Quincy,            Massachusetts                  02169.


                       3.       At      all     times           hereinafter              alleged,              Defendant                 CROSS             BRONX              PLAZA               LLC


         "CROSS                BRONX                    PLAZA")             was        and      still     is a duly              organized            domestic              limited            liability


         company               with           offices           located          c/o     AAC            Management                   Corp.,          433     Fifth      Avenue                 Suite       200


         New       York,             New         York           10016.


                                                                AS        AND      FOR          A FIRST                 CAUSE              OF     ACTION


                      4.        That           at    all    times          hereinafter              mentioned,                   Defendant               CROSS              BRONX                  PLAZA




                                                                                                          3 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                                                                   INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 5 of 13
                                                                     RECEIVED  NYSCEF: 12/22/2020




          owned           the     property                and       shopping           center        premises              erected           thereon         located             at    961       East


          174th      Street,            Bronx,             New        York.


                      5.        That         at    all    times        hereinafter              mentioned,            Defendant                   CROSS             BRONX               PLAZA


          operated              and     maintained                    the     premises            known        and         located           at    961    East        174th           Street,


          Bronx,          New         York         as      a retail         shopping           center        open      to        the     general         public.


                      6.        That         at    all    times        hereinafter              mentioned,            Defendant                   CROSS             BRONX               PLAZA,


          its   agents,          servants                 and/or        employees,                operated           the         aforementioned                    retail       shopping


          center      located            at        961       East       174th        Street,        Bronx,          New          York.


                      7.        That         at    all    times        hereinafter              mentioned,            Defendant                   CROSS             BRONX               PLAZA,


          its   agents,          servants                 and/or        employees,                maintained               the         aforementioned                  retail         shopping


         center       located            at        961       East       174th        Street,        Bronx,      New              York.


                      8.        That         at    all    times        hereinafter             mentioned,             Defendant                   CROSS            BRONX                PLAZA,


          its   agents,          servants                 and/or        employees,                managed            the         aforementioned                    retail       shopping


         center       located            at        961      East        174th        Street,        Bronx,      New              York.


                      9.        That         at    all    times        hereinafter             mentioned,             Defendant                   CROSS            BRONX                PLAZA,


          its   agents,          servants                 and/or        employees,                controlled          the         aforementioned                    retail       shopping


         center       located            at        961      East        174th        Street,        Bronx,      New              York


                      10.        That         at    all    times        hereinafter             mentioned,             Defendant                   CROSS             BRONX               PLAZA,


          its   agents,          servants                 and/or        employees,               supervised                the      aforementioned                    retail      shopping


         center       located            at        961      East        174th        Street,        Bronx,      New              York


                      11.        That         at    all    times        hereinafter             mentioned,             Defendant                   CROSS             BRONX               PLAZA,


         its    agents,          servants                 and/or        employees                inspected           the         aforementioned                    retail       shopping


         center       located            at        961      East        174th        Street,       Bronx,       New              York.




                                                                                                  4 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                                                              INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 6 of 13
                                                                     RECEIVED  NYSCEF: 12/22/2020




                      12.      That       at    all     times          hereinafter              mentioned,                   Defendant           CROSS            BRONX            PLAZA,


          its   agents,          servants             and/or           employees,                 repaired             the      aforementioned                retail     shopping


          center      located           at     961       East          174th     Street,               Bronx,          New       York.



                      13.      Upon          information                 and     belief,          and       at   all     times        hereinafter          mentioned,


          Defendant              STOP           & SHOP,                 under         lease        agreement                   with      Defendant          CROSS              BRONX


          PLAZA,           was        responsible                for     the    management,                       maintenance                  and      operation         of     the      Stop   &


          Shop      Supermarket,                      Store       #2593          located               within      the        aforementioned                retail      shopping


          center      located           at     961       East          174th     Street,               Bronx,      New           York.



                      14.     That        at    all     times          hereinafter              mentioned,                   Defendant           STOP        & SHOP,              its



          agents,          servants            and/or           employees,                  operated             the     aforementioned                   Stop         & Shop


          Supermarket,                 Store          #2593            within        the      retail      shopping               center       located       at    961     East          174th



          Street,         Bronx,        New       York.


                      15.     That        at    all     times          hereinafter              mentioned,                   Defendant           STOP        & SHOP,              its



         agents,           servants            and/or           employees,                  maintained                 the     aforementioned                Stop        & Shop


         Supermarket,                  Store          #2593            within        the      retail      shopping               center       located       at    961     East          174th



         Street,          Bronx,        New       York.


                      16.     That        at    all     times          hereinafter              mentioned,                   Defendant           STOP        & SHOP,              its



         agents,           servants            and/or           employees,                  managed              the         aforementioned                Stop        & Shop


         Supermarket,                  Store          #2593            within        the      retail      shopping               center       located       at    961     East          174th



         Street,          Bronx,        New       York.


                      17.     That        at    all     times          hereinafter              mentioned,                   Defendant           STOP        & SHOP,              its



         agents,           servants            and/or           employees                  controlled            the         aforementioned               Stop         & Shop


         Supermarket,                  Store          #2593            within        the      retail      shopping               center       located       at    961     East          174th



         Street,          Bronx,        New       York.




                                                                                                  5 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                                                                                          INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 7 of 13
                                                                     RECEIVED  NYSCEF: 12/22/2020




                         18.      That          at     all     times           hereinafter               mentioned,                    Defendant                 STOP               & SHOP,                   its



          agents,          servants                  and/or            employees,                    supervised                  the      Stop         & Shop                Supermarket,                          Store



         #2593           within          the         retail          shopping               center         located              at     961      East         174th            Street,            Bronx,             New


         York.


                         19.      That          at     all     times          hereinafter                mentioned,                    Defendant                 STOP               & SHOP,                   its



          agents,          servants                  and/or            employees,                    inspected              the         aforementioned                            Stop          & Shop



          Supermarket,                    Store               #2593           within          the      retail      shopping                  center          located               at      961        East          174th



          Street,         Bronx,           New             York961               East          174th          Street,           Bronx,           New         York.



                         20.      That         at      all     times          hereinafter                mentioned,                    Defendant                 STOP               & SHOP,                   its



          agents,          servants                  and/or            employees,                    repaired             the        aforementioned                          Stop           & Shop


          Supermarket,                    Store               #2593           within          the      retail      shopping                  center          Iocated               at      961        East          174th



          Street,         Bronx,           New               York.


                         21.      That         at      all     times          hereinafter                mentioned,                    Defendants                  CROSS                    BRONX                   PLAZA


          and        STOP          & SHOP,                     their         respective              agents,             servants               and/or          employees                        had      the           duty


          and        obligation            to        control,            operate,              manage,              supervise,                   inspect          and             maintain              the


          aforementioned                         Stop           & Shop               Supermarket,                    Store             #2593          within           the        retail         shopping


          center         located           at        961        East          174th          Street,            Bronx,          New          York,       including                  the         entrance                area



          located          therein,             in a reasonably                             safe     condition              and         in    good           repair,          and          to    properly                and



         timely         inspect,           service,                   maintain              and      repair         the         premises               and       more             particularly                    the



          entrance             area       therein                so     that         they      did      not       become               a hazard,               trap          or    nuisance                  to     persons



          lawfully         entering                 and        within          the      subject           Stop           & Shop              Supermarket,                         Store          #2593.



                         22.      That         at      all     times          hereinafter                mentioned,                    Defendants                  CROSS                    BRONX                   PLAZA


          and        STOP          & SHOP,                     their         respective              agents,             servants               and/or          employees                        had       a duty              to



          maintain             and       operate                the      Stop          & Shop             Supermarket,                       Store         #2593              within            the     retail



          shopping             center            located                at    961       East         174th         Street,             Bronx,          New        York             in     a safe         a condition



                                                                                                           6 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                                                                                                              INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 8 of 13
                                                                     RECEIVED  NYSCEF: 12/22/2020




         for     its    patrons,                    customers,                      invitees                and        other          individuals                   lawfully               present               within               the


         Premises.


                          23.       That             on       or      about           January                 24,       2018,              and        for     a substantial                       time           prior           thereto,


         there          existed               a dangerous                           and         defective                 condition                in the            entrance                area           of        the         Stop            &


         Shop           Supermarket,                               Store           #2593              at     961        East          174th            Street,             Bronx,            New            York.



                          24.       That             on       or      about           January                 24,       2018,              Plaintiff          SAM               MACKLIN                     was            lawfully


         present              within            the          Stop            & Shop               Supermarket,                         Store           #2593              within            the      retail            shopping


         center           located                   at     961         East         174th             Street,            Bronx,              New            York         with        the     knowledge,


         permission                     and              consent              of    Defendants                         CROSS                 BRONX                  PLAZA                  and       STOP                  & SHOP.


                          25.       That             on       January                24,        2018,             Plaintiff            SAM             MACKLIN                     was           lawfully              within               the



         Stop          & Shop                 Supermarket,                           Store             #2593             at     961         East            174th          Street,           Bronx,               New                 York,           and



         specifically                   the         entrance                  way          into        the        subject             store           when,              he     was         caused                to        slip,        trip


         and/or           fall      violently                   to    the      floor            by     reason             of        a wet        and          slippery               substance                    on         the         subject


         entrance                 way          just         within            the       supermarket                        thereby               sustaining                     severe             and           permanent


         personal                 injuries.


                          26.       That             at     the        time         and         place             aforesaid,                 Defendants                         CROSS                BRONX                       PLAZA


         and       STOP                & SHOP,                       their         respective                   agents,              servants                 and/or               employees                     breached                         their



         duty          owed            to     Plaintiff               SAM           MACKLIN                       by      negligently                   and         carelessly                    failing             to     properly


         maintain                said          entrance                  way          into           the     store;            by     allowing                and/or               permitting                water                and/or


         another              slippery                    liquid        substance                      to    collect,               pool        and         remain              on     the        floor          of        the        entrance



         way       just          inside             the       store           for     an        unreasonable                          period            of     time           despite              actual              and


         constructive                        notice             of     such          condition;                   by     failing           to    inspect                 said        entrance                way;                by     failing


         to     remove                 the      water                and/or          other             liquid          existing             thereat;                by     failing          to      repair             the          condition


         of     said      entrance                       way;          by     failing            to    take         the        necessary                     steps            to     alleviate              said            conditions;



         by     failing           to        erect          barricades,                     or        otherwise                 restrict          use          and         access             of      the         subject                 area



                                                                                                                        7 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                                                                                                 INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 9 of 13
                                                                     RECEIVED  NYSCEF: 12/22/2020




         and/or         steps             to      prevent              a hazard,               trap         or     nuisance                 from           endangering                      patrons,


         customers,                   invitees              and        other           individuals                  lawfully              present              and,           more         particularly,                      Plaintiff


         SAM          MACKLIN;                     by       failing         to     adequately                     warn          the        general              public             and      more             particularly,


         Plaintiff          SAM            MACKLIN                     of    the       subject              hazard,               trap          and        nuisance;                 in failing            to      implement



         an    adequate                    repair/maintenance                                 and/or              inspection                    program;                by       failing        to    enforce                 any


                       regulations                     and                         guidelines                    that      were                                                            to    avoid            the        afore-
         rules,                                                   safety                                                                  existing;               by      failing


         stated         accident                  which           was        foreseeable;                        and       by      otherwise                   being             negligent,                careless,


         reckless             and          grossly            negligent                 in the         supervision,                       management,                             and       maintenance                          of the



         subject            entrance                way         just        inside           the      subject              Stop           & Shop               Supermarket,                          Store             #2593           at


         961         East       174th             Street,          Bronx,              New          York.


                        27.         That          Defendants                     CROSS                BRONX                  PLAZA                   and       STOP               & SHOP               through                 their



         respective                 agents,              servants                and/or             employees,                     had           notice           of     the       defective,                dangerous,


         unsafe,            and          faulty         condition                of    the         entrance                area          just         within       the         subject           Stop             & Shop


         Supermarket,                          Store         #2593            at      961      East          174th           Street,              Bronx,               New          York        existing                on



         January              24,        2018.


                        28.         Defendants                    CROSS                  BRONX                   PLAZA              and          STOP              & SHOP                  had        sufficient                 time


         and       notice           to     correct            said          defective,                dangerous,                      unsafe,               and         faulty          condition                 of    the        stairs



         and       stairwell              within          the         aforementioned                             subject           Stop           & Shop                 Supermarket,                        Store            #2593



         at    961      East             174th          Street,             Bronx,           New        York            existing                on      January                24,       2018.


                        29.         Defendants                    CROSS                  BRONX                   PLAZA              and          STOP              & SHOP                  had        sufficient                 time


         and       notice           to     correct            said          defective,                dangerous,                      unsafe,               and         faulty          condition                 of    the


         subject            entrance                way         within           the        Stop       & Shop                Supermarket,                              Store         #2593            at     961         East


         174th         Street,             Bronx,            New            York        existing             on         January                 24,      2018           but       neglected                  to    do        so,



         resulting             in    Plaintiff            SAM            MACKLIN's                     serious               and          permanent                      injuries.




                                                                                                                 8 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                                                                                                     INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 10 of 13
                                                                     RECEIVED   NYSCEF: 12/22/2020




                         30.      The        above-mentioned                                  occurrence                     and       the         injuries              resulting                 there           from,         were


          caused           solely           and         wholly             by      the      were         caused                by     the         joint,         several              and           concurrent



          negligence,                carelessness,                              recklessness                    and         wantonness                         of       Defendants                        CROSS


          BRONX                PLAZA              and          STOP               & SHOP,               their          respective                  agents,                   servants               and/or



          employees,                 in the             ownership,                   operation,                 management,                             supervision,                       maintenance,                            repair


          and      control          of      the        Stop         & Shop                Supermarket,                        Store              #2593             at    961          East          174th              Street,


          Bronx,          New        York             without              any       negligence                  or        want        of        care         on        the      part        of      Plaintiff              SAM


          MACKLIN                 contributing                     thereto.


                         31.     That         this         action           falls         within         one          or    more            of    the       exceptions                      of      CPLR               Section


          1602.


                         32.     That            by     reason              of      Defendants                   CROSS                  BRONX                      PLAZA                and         STOP               & SHOP's


          negligence                and          carelessness,                           Plaintiff           SAM           MACKLIN                      sustained                    serious,                  grave         and


          permanent                 personal                   injuries,            pain,          suffering,               disability,                 and         mental               anxiety,                and        suffered


          and      continues                to        suffer        grievous                 economic                  loss,         and          was         caused                 and          will         continue            to   be


          caused           to    incur           expenses                   for      medical             care          and          attention,                all       to     his      damage                   in    an     amount


         which           exceeds             the         jurisdictional                     limits       of     all        lower       courts              which              otherwise                    would            have


         jurisdiction.




                         WHEREFORE,                               plaintiffs               SAM          MACKLIN                     demands                    judgment                    against                Defendants


         THE        STOP            & SHOP                     SUPERMARKET                                   COMPANY                         LLC           and          CROSS                 BRONX                     PLAZA


          LLC      on      the      First         Causes               of        Action            in   an     amount                which              exceeds                 the       jurisdictional                      limits        of


         all    lower          courts        which               would             otherwise                 have           jurisdiction                   over          this        action              for


                                                                                                                                                                                                   attorneys'
         compensatory                       damages                   and           punitive            damages,                     together                 with           interest,                                        fees,


         costs       and         disbursements                             of     this      action.




                                                                                                              9 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                 INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 11 of 13
                                                                     RECEIVED   NYSCEF: 12/22/2020




          Dated:New         York,   New    York
                      December      22,   2020



                                                   Yours,      etc.
                                                   FEINER           & LAVY,             P.C.




                                                     TE       HANIE         E.   EMANUEL,              ESQ.

                                                   Attomeys           for   Plaintiff

                                                   SAM        MACKLIN
                                                   325      Broadway,            Suite         401

                                                   New      York,       New      York          10007

                                                   (212)      393-9130




                                                  10 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                                                                         INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 12 of 13
                                                                     RECEIVED   NYSCEF: 12/22/2020




                                                                           ATTORNEY'S                       VERIFICATION




         STATE            OF      NEW YORK                            )
                                                                      )              ss.:
         COUNTY                OF           NEW YORK                  )




         STEPHANIE                      E.    EMANUEL,                     being         duly      sworn,         deposes              and         says:


         That         I am     the      attorney            for     the      Plaintiff          in the      within        action.            That          I have         read        the

         foregoing             SUMMONS                    and        VERIFIED                     COMPLAINT,                    know         the      contents             thereof,               the
         same          is true         to    my    own        knowledge,                    except          as   to     those        matters             therein          stated            to     be
         alleged          on     information                and       belief,        and          as   to   those         matters            I believe             them       to      be         true.


         The         reason          this    Verification                 is made            by    deponent              and        not    by      the      Plaintiff         because                    the
         Plaintiff        is not        within      the           County           in which            deponent               has    her      office,         and       the      facts            set     forth
         herein         are      upon         information                 and      belief         derived         the     records            and         papers           in deponent's
         office.


         December                22,        2020




                                                                                                                      Steph         nie      E.     Emanuel,                     q.




                                                                                                   11 of 12
FILED: BRONX COUNTY CLERK 12/22/2020 11:55 AM                                                                                           INDEX NO. 35558/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-07452-KPF Document 2-1 Filed 09/07/21 Page 13 of 13
                                                                     RECEIVED   NYSCEF: 12/22/2020




          SUPREME                   COURT               OF    THE   STATE         OF       NEW       YORK
          COUNTY                 OF      BRONX
          ----------------------------------------------X                                                                 Index   No.
          SAM         MACKLIN,


                                                                            Plaintiff,


                     -against-



          THESTOP                    & SHOPSUPERMARKETCOMPANYLLC
          and      CROSS               BRONX                PLAZA   LLC,


                                                                            Defendants.
                                                                                                                  X




                                                             SUMMONS        AND           VERIFIED           COMPLAINT




                                                                               FEINER              & LAVY,            P.C.
                                                                                 Attorneys           for    Plaintiff
                                                                            325          Broadway,          Suite        401
                                                                           New      York,          New     York         10007
                                                                                    T:     (212)     393-9130
                                                                                    F:     (347)     497-5922




                                                                                     12 of 12
